Case: 21-30518         Document: 00516577930               Page: 1      Date Filed: 12/14/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                                     United States Court of Appeals
                                                                                              Fifth Circuit
                                      No. 21-30518
                                  consolidated with
                                                                                            FILED
                                                                                 December 14, 2022
                                      No. 21-30528
                                    Summary Calendar                                   Lyle W. Cayce
                                                                                            Clerk



   United States of America,

                                                                         Plaintiff—Appellee,

                                              versus

   Lee E. Underwood, Jr.,

                                                                    Defendant—Appellant.


                     Appeals from the United States District Court
                        for the Western District of Louisiana
                             USDC No. 3:04-CR-30059-1
                               USDC No. 3:21-CR-16-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-30518     Document: 00516577930         Page: 2    Date Filed: 12/14/2022




                                   No. 21-30518
                                 c/w No. 21-30528

          Lee E. Underwood, Jr., began a five-year term of supervised release in
   October 2019. In September 2020, the district court granted the probation
   officer’s request to modify the conditions of Underwood’s supervision to
   require his participation in a drug treatment program. Underwood failed to
   participate in the program and was arrested on a revocation warrant. Agents
   subsequently executed a search warrant at his residence and found
   methamphetamine, marijuana, heroin, fentanyl, and several firearms.
   Underwood pleaded guilty to possession with intent to distribute
   methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii),
   and possession of a firearm in furtherance of a drug trafficking crime, in
   violation of 18 U.S.C. § 924(c). Before he was sentenced on those charges,
   Underwood’s probation officer petitioned the district court to revoke his
   supervision based in part on his commission of new crimes.
         At a joint revocation and sentencing hearing, Underwood pleaded true
   to the revocation allegations. The district court found that he had committed
   the violations, revoked his supervised release, and sentenced him to 35
   months in prison. As for the new offenses, the district court imposed an
   upward departure under U.S.S.G. § 4A1.3 and sentenced Underwood above
   the guidelines range to 145 months in prison on the drug charge and 60
   months in prison on the firearms charge. The district court ordered each
   term of imprisonment, including the 35-month revocation sentence, to run
   consecutively, for a total of 240 months.        Underwood appeals both
   judgments, and the appeals have been consolidated.
          Underwood argues on appeal that his probation officer had an
   obligation to seek to revoke his supervised release earlier and that, if the
   probation officer had done so, Underwood would not have had the
   opportunity to commit new violations of the law. He asserts that this failure
   constitutes a violation of his constitutional right to due process. Because
   Underwood did not preserve this claim by raising it at the district court, we



                                        2
Case: 21-30518      Document: 00516577930          Page: 3   Date Filed: 12/14/2022




                                    No. 21-30518
                                  c/w No. 21-30528

   review for plain error only. See Puckett v. United States, 556 U.S. 129, 135
   (2009). To show plain error, Underwood must show a forfeited error that is
   clear or obvious and that affects his substantial rights. See id. “An error is
   not plain under current law if a defendant’s theory requires the extension of
   precedent.” United States v. Lucas, 849 F.3d 638, 645 (5th Cir. 2017)
   (internal quotation marks and citation omitted). Underwood’s theory is
   without precedent and accordingly does not survive plain error review. See
   id.
          Underwood also challenges the imposition of the upward departure
   under § 4A1.3 as substantively unreasonable. Preserved claims of sentencing
   error are reviewed for abuse of discretion. Gall v. United States, 552 U.S. 38,
   51 (2007). In the context of a § 4A1.3 departure, reasonableness review
   requires us to evaluate both “the district court’s decision to depart upwardly
   and the extent of that departure for abuse of discretion.” United States v.
   Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir. 2006) (internal quotation marks
   and citation omitted).
          Here, the district court’s stated reasons for assessing the upward
   departure advance the objectives set forth in 18 U.S.C. § 3553(a)(2) and are
   justified by the facts of the case. See Zuniga-Peralta, 442 F.3d at 347. In
   particular, Underwood was a repeat offender who had shown a dangerous
   propensity to commit similar crimes, even while on supervised release. The
   district court likewise did not err in determining the extent of the departure,
   which was only 20 months, or 16%, above the advisory guidelines maximum
   for the drug charge. Finally, nothing in the record suggests that the district
   court abused its discretion in considering or balancing the § 3553(a)
   sentencing factors. See Gall, 552 U.S. at 51.
          AFFIRMED.




                                          3